Case 2:16-cv-06603-PSG-PLA Document 272 Filed 01/24/20 Page 1 of 14 Page ID
                                #:10693
Case 2:16-cv-06603-PSG-PLA Document 272 Filed 01/24/20 Page 2 of 14 Page ID
                                #:10694
Case 2:16-cv-06603-PSG-PLA Document 272 Filed 01/24/20 Page 3 of 14 Page ID
                                #:10695
Case 2:16-cv-06603-PSG-PLA Document 272 Filed 01/24/20 Page 4 of 14 Page ID
                                #:10696
Case 2:16-cv-06603-PSG-PLA Document 272 Filed 01/24/20 Page 5 of 14 Page ID
                                #:10697
Case 2:16-cv-06603-PSG-PLA Document 272 Filed 01/24/20 Page 6 of 14 Page ID
                                #:10698
Case 2:16-cv-06603-PSG-PLA Document 272 Filed 01/24/20 Page 7 of 14 Page ID
                                #:10699
Case 2:16-cv-06603-PSG-PLA Document 272 Filed 01/24/20 Page 8 of 14 Page ID
                                #:10700
Case 2:16-cv-06603-PSG-PLA Document 272 Filed 01/24/20 Page 9 of 14 Page ID
                                #:10701
Case 2:16-cv-06603-PSG-PLA Document 272 Filed 01/24/20 Page 10 of 14 Page ID
                                 #:10702
Case 2:16-cv-06603-PSG-PLA Document 272 Filed 01/24/20 Page 11 of 14 Page ID
                                 #:10703
Case 2:16-cv-06603-PSG-PLA Document 272 Filed 01/24/20 Page 12 of 14 Page ID
                                 #:10704
Case 2:16-cv-06603-PSG-PLA Document 272 Filed 01/24/20 Page 13 of 14 Page ID
                                 #:10705
Case 2:16-cv-06603-PSG-PLA Document 272 Filed 01/24/20 Page 14 of 14 Page ID
                                 #:10706
